DETAILED ACTION

This action is responsive to the following communication: Amendment/Req. Reconsideration-After Non-Final Reject filed on December 09, 2020. 
This action is made FINAL. 
Claims 1-20 are pending in this case. 
Claims 1, 19, and 20 are independent claims. 
This application is being examined under the AIA  first to file provisions.


Response to Amendment
In Applicant’s response dated 09 December 2020, Applicant amended claims 1, 19, and 20; and argued against all rejections previously set forth in the Office Action dated 09 September 2020.

Response to Arguments
Applicant’s amendments to claims 1, 19, and 20 to further clarify the metes and bounds of the invention are acknowledged.
In response to Applicant’s amendments to claims 1, 19, and 20, the rejection of claims 1-20 under U.S.C. § 103 have been considered are persuasive. Therefore the rejection has been withdrawn. However, due to the change in scope with the amended claims and upon further consideration, a new ground(s) of rejection is made in view of the teachings of Hongawa in view of Bell and Benson as discussed in greater detail, below.

Specification
The substitute specification, specifically paragraph [0057] filed 12/09/2020 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…the inspector frame displaying a state of the at least a portion of the data set and the inspector frame enabled to display a comparison state of the data set" in the claim limitations.  There is insufficient antecedent basis for this limitation in the claim, since a data set was never introduced.
Claim 19 recites the limitation "…the inspector frame displaying a state of the at least a portion of the data set and the inspector frame enabled to display a comparison state of the data set" in the claim limitations.  There a data set was never introduced.
Claim 20 recites the limitation "…the inspector frame displaying a state of the at least a portion of the data set and the inspector frame enabled to display a comparison state of the data set" in the claim limitations.  There is insufficient antecedent basis for this limitation in the claim, since a data set was never introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi Hongawa (US 5974391, hereinafter Hongawa) in view of Denise A. Bell et al. (US 2007/0250789 A1, hereinafter Bell) and further in view of Jordan Riley Benson et al. (US 9443336 B2, hereinafter Benson).

As to claim 1, Hongawa teaches a computing system comprising (see Col. 6, lines: 45-51, showing a system comprising): 
one or more processors (see Fig. 62, Col. 37, lines: 27-31, showing a device with processing capability); 
and one or more computer-readable media having thereon computer-executable instructions that, when executed by the one or more processors, cause the computing system to display a user interface that enables the following (see Fig. 62, Col. 37, lines: 26-36, showing a mechanism whereby the processing device executes instructions stored in memory that cause a graphical user interface (see Fig. 69, Col. 41, lines: 6-21) to be displayed which enables): 
displaying within the user interface a data set frame, a progress frame, and an inspector frame (see annotated Fig. 69, below, Col. 41, lines: 6-21, showing a user interface for a project management system with three frames identified with the dataset frame identified on the left, the progress frame identified on the right, and an inspector frame identified on the top of the user interface), 
displaying within the progress frame a selectable plurality of transformations of a data set, each transformation comprising a particular state of the data set at an associated particular time (see annotated Fig. 6B below, Col. 12, lines: 36-53, showing 
receiving a selection in the progress frame of a selected transformation from the plurality of transformations of the data set (see annotated Fig. 69, below, Col. 41, lines: 6-21, showing the mechanism whereby the user has selected the transformation of data identified in the progress frame identified by a start date of 7/14 and an end date of 8/06); 

    PNG
    media_image1.png
    779
    914
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    512
    914
    media_image2.png
    Greyscale

Although Hongawa teaches a computer system that displays a plurality of frames that include a data set frame, a progress frame, and an inspector frame for managing processes, it does not appear to explicitly recite:
the inspector frame displaying a state of at least a portion of the data set and the inspector frame enabled to display a comparison state of the data set, but the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, below, ¶0031-0032, showing the mechanism whereby an inspector frame is displayed with a data and a lock control, and further in annotated Fig. 6, below, ¶0043, Bell teaches the mechanism of capturing data transformations with snapshots at different points in time and to overlay the data to display the comparison state of the data at a particular span of time);
displaying within the inspector frame a comparison state of the at least the portion of the data from the selected transformation, the comparison state comparing the state of the at least the portion of the data from the selected transformation with a state of the same portion of the data set from a different transformation at a different time, the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, below, ¶0031-0032, showing the mechanism whereby data transformations are identified within time limitations and within selected handles 330 and 340. Bell additionally teaches that the transformation of the data identified above may be captured as snapshots further identified in the annotated Fig. 5 depiction, shown above (see ¶0042), and the data may further be compared at different times by comparing the data, in this case data that is locked with previously stored data (see Fig. 14, ¶0063-0064). Bell additionally teaches that the comparison data is visualized as an overlay as identified in annotated Fig. 6, 630 (see ¶0043)); 
receiving locking input to the user interface, the locking input selecting a particular transformation as a basis comparison state such that until the comparison state is unlocked, a selection of another selected transformation will cause a comparison of the another selected transformation with the particular transformation to be displayed in the inspector frame, but the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, below, ¶0037 and Fig. 14, ¶0063-0064, showing a lock indicator 360 to lock the data transformation. By toggling the lock indicator to lock the data, the data is frozen and cannot change. For example, for the selected data transformations between handles 330 and 340, the data may be locked. Bell additionally teaches that data may be compared, as discussed in Fig. 14 with data from a first graph compared to data with a second graph. In this case the locked data as discussed in Fig. 3 may be stored and snapshotted and subsequently compared to data identified by a second graph depicting the same data); 
and displaying in the inspector frame the comparison of the another selected transformation with the particular transformation, but the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, below, ¶0031-0032, showing the mechanism whereby an inspector frame is displayed with a data and a lock control, and further in annotated Fig. 6, above, ¶0043, Bell teaches the mechanism of capturing data transformations with snapshots at different points in time and to overlay the data to display the comparison state of the data at a particular span of time).

    PNG
    media_image3.png
    721
    859
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    867
    816
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    956
    774
    media_image5.png
    Greyscale

Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa with the teachings of Bell to visually identify differences in transformations of data at different points in time in accordance to locking the data within a graphical user interface.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject Bell of displaying graphical data by selecting handles on a graphical timeline that depicts data transformations in graphical form and visualizing the data with respect to a snapshot of the data at different times (see ¶0005-0006), with a reasonable expectation of success. The motivation to combine the teachings of Hongawa with the teachings of Bell is to improve the data set visualization of processes as taught by Hongawa with the concurrent locking and comparison of said data and associated processes in a visual capacity with the teachings of Bell. The teachings of Hongawa are thus improved by the teachings of Bell by detailing the steps and processes of locking and unlocking data within a time period and to capture the data with snapshots at different points in time which improves the overall visualization of data that is being transformed.
Although Hongawa in view of Bell teaches a computer system that displays a plurality of frames that include a data set frame, a progress frame, and an inspector frame for managing processes and visualization locked data and unlocked data, they do not appear to explicitly recite:
in response to selection in the progress frame of the selected transformation, displaying at least a portion of data from the selected transformation of the data set within the data set frame, but the teachings of Benson can be relied upon for an explicit showing of this limitation (see annotated Fig. 8, below, Col. 8, line: 60 – Col. 9, line: 7, showing the mechanism whereby a progress frame with a plurality of transformations are identified. In this case the progress frame includes a plurality of transformations identified by the bar representing different food stores where each bar in the graph represents a progress of sales associated with each individual food store. Benson 
and in response to receiving the selection in the progress frame of the another selected transformation, displaying at least a portion of data from the another selected transformation of the data set within the data set frame, but the teachings of Benson can be relied upon for an explicit showing of this limitation (see annotated Fig. 8, below, Col. 8,  line: 60 – Col. 9, line: 7, showing the mechanism whereby a user may select any of the other transformation within the progress frame, for example “Groceries R Us”, and a may select the bar graph at a selected point which would subsequently display a bubble and a data set frame with details of the transformation at the selected point would be displayed in a data frame concurrently with the associated transformation in the progress frame).

    PNG
    media_image6.png
    1018
    915
    media_image6.png
    Greyscale
 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa in view of Bell with the teachings of Benson to enhance the progress frame of Hongawa by identifying a plurality of data transformations and selecting a transformation among the plurality of transformations to identify the associated data set with the selected transformation. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Benson of highlighting Hongawa in view of Bell with the teachings of Benson is to enhance the progress frame of Hongawa to be able to select a data transformation from among a plurality of data transformations and to display the associated data and data values associated with the selection in a data set display. Benson improves the teachings of Hongawa in view of Bell by providing the ability to selective choose the data transformation and display the vales of the transformation from among a plurality of data transformation and thus provides improved granularity in displaying the selected transformation in a progress frame.

As to claim 2, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 1. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the navigation control causing the plurality of transformations when navigating forwarding in time (see Hongawa; Fig. 69, Col. 41, lines: 6-22, showing the mechanism whereby a plurality of transformation identified by a plurality of progress schedule bars associated with work step “BD” are identified as a user navigates through a time period of 7/14/1994 through 8/6/1994 which is further identified as timelines on the individual progress schedule bars).

As to claim 3, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 2. Hongawa in view of Bell and Benson, combined for 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa in view of Benson with the teachings of Bell to visually identify differences in transformations of data at different points in time in accordance to locking the data within a graphical user interface.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bell of displaying graphical data by selecting handles on a graphical timeline that depicts data transformations in graphical form and visualizing the data with respect to a snapshot of the data at different times (see ¶0005-0006), with a reasonable expectation of success. The motivation to combine the teachings of Hongawa in view of Benson with the teachings of Bell is to improve the data set visualization of processes as taught by Hongawa with the concurrent locking and unlocking of data and comparison of said data and associated processes in a visual capacity with the teachings of Bell. The teachings of Hongawa in view of Benson are thus improved by the teachings of Bell by detailing the steps and processes of locking and unlocking data within a time period and to 

As to claim 4, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 2. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches wherein when the comparison state is unlocked, the inspector frame displays only a current state of the at least the portion of the data set (see Bell; annotated Fig. 3, above, ¶0031-0033, and ¶0037, showing the mechanism whereby the lock indicator 360 is toggled to unlock the data and the user may snapshot the data between handles 330 and 340 and compare the snapped data with stored data. Bell teaches in Fig. 4, ¶0039 the mechanism to snapshot the data in real-time).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa in view of Benson with the teachings of Bell to visually identify differences in transformations of data at different points in time in accordance to locking the data within a graphical user interface.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bell in view of Benson of displaying graphical data by selecting handles on a graphical timeline that depicts data transformations in graphical form and visualizing the data with respect to a snapshot of the data at different times (see ¶0005-0006), with a reasonable expectation of success. The motivation to combine the teachings of Hongawa in view of Benson with the teachings of Bell is to improve the data set visualization of processes as taught by 

As to claim 5, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 1. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the navigation control also allowing for navigation of the data set backwards in time to prior transformations (see Hongawa; Fig. 69, Col. 41, lines: 6-22, showing the mechanism whereby the user can modify the time period to navigate backwards in time to display the associated work step transformations visualized on the progress schedule bar by modifying the time period in the user interface for the new reporting period as identified by the boxes in the upper panel of Fig. 69).

As to claim 6, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 5. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the comparison state being for a transformation that is after in time a current navigation of the data set (see Bell; ¶0041, showing the mechanism whereby a trigger event is identified and a first data set is iteratively compared to the determined trigger event recurring at a time in the future).
Hongawa in view of Benson with the teachings of Bell to visually identify differences in transformations of data at different points in time in accordance to locking the data within a graphical user interface.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bell of displaying graphical data by selecting handles on a graphical timeline that depicts data transformations in graphical form and visualizing the data with respect to a snapshot of the data at different times (see ¶0005-0006), with a reasonable expectation of success. The motivation to combine the teachings of Hongawa in view of Benson with the teachings of Bell is to improve the data set visualization of processes as taught by Hongawa with the concurrent locking and unlocking of data and comparison of said data and associated processes in a visual capacity with the teachings of Bell. The teachings of Hongawa in view of Benson are thus improved by the teachings of Bell by detailing the steps and processes of locking and unlocking data within a time period and to capture the data with snapshots at different points in time which improves the overall visualization of data that is being transformed.

As to claim 7, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 5. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the comparison state being for a transformation that is before in time a current navigation of the data set (see Bell; Fig. 14, ¶0063-0064, showing the mechanism whereby graphical data is displayed to the 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa in view of Benson with the teachings of Bell to visually identify differences in transformations of data at different points in time in accordance to locking the data within a graphical user interface.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bell of displaying graphical data by selecting handles on a graphical timeline that depicts data transformations in graphical form and visualizing the data with respect to a snapshot of the data at different times (see ¶0005-0006), with a reasonable expectation of success. The motivation to combine the teachings of Hongawa in view of Benson with the teachings of Bell is to improve the data set visualization of processes as taught by Hongawa with the concurrent locking and unlocking of data and comparison of said data and associated processes in a visual capacity with the teachings of Bell. The teachings of Hongawa in view of Benson are thus improved by the teachings of Bell by detailing the steps and processes of locking and unlocking data within a time period and to capture the data with snapshots at different points in time which improves the overall visualization of data that is being transformed.

As to claim 8, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 1. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches wherein if a navigated state of the 

As to claim 9, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 8. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the threshold being a function of a plurality of state dimensions (see Hongawa; Fig. 69 and Fig. 63, step S708, Col. 41, lines: 6-22, showing the threshold is a function of the plurality of state dimension, the dimension being “Scheduled Amount”, “Progress”, “Cumulative Progress”, and “Rate” which all factor into the progress of the individual tasks).

As to claim 10, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 8. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the threshold being at least 

As to claim 11, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 1. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the visualization of the comparison state being different dependent on whether the comparison state is locked or unlocked (see Bell; annotated Fig. 3, above, ¶0037, and Fig. 6, ¶0043, showing the mechanism whereby the comparison data is visualized as an overlay as identified in Fig. 6 and the data to be compared may be locked or unlocked as identified by the lock indicator of Fig. 3, 360).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa with the teachings of Bell and Benson to visually identify differences in transformations of data at different points in time in accordance to locking the data within a graphical user interface.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bell of displaying graphical data by selecting handles on a graphical timeline that depicts data transformations in graphical form and visualizing the data with respect to a snapshot of the data at different times (see ¶0005-0006), with a reasonable expectation of success. The motivation to combine the teachings of Hongawa in view of Benson with the teachings of Bell is to improve the data set visualization of processes as taught by 

As to claim 12, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 1. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the state being an aggregated state of the at least the portion of the data set (see Hongawa; Fig. 69, Col. 41, lines: 6-22, showing the mechanism whereby the state of the work step BD is an aggregated state of a plurality of tasks identified in the progress schedule bars identified in the lower right of the user interface).

As to claim 13, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 1. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the state being a direct state of the at least the portion of the data set (see Hongawa; Fig. 69, Col. 41, lines: 6-22, showing the mechanism whereby the state identified as the work step BD is a state of a plurality of the work step tasks or data set comprised of the plurality of progress schedule bars).



As to claim 15, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 1. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the comparison lock control and the comparison unlock control being a same control (see Bell; annotated Fig. 3, above, ¶0031-0032, and ¶0037, showing the mechanism whereby the lock indicator 360 can display an open or clocked padlock image to indicate that the display is unlocked or locked, respectively).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa in view of Benson with the teachings of Bell to visually identify differences in transformations of data at different points in time in accordance to locking the data within a graphical user interface.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bell of displaying graphical data by selecting handles on a graphical timeline that depicts data transformations in graphical form and visualizing the data with respect to a snapshot of Hongawa in view of Benson with the teachings of Bell is to improve the data set visualization of processes as taught by Hongawa with the concurrent locking and unlocking of data and comparison of said data and associated processes in a visual capacity with the teachings of Bell. The teachings of Hongawa in view of Benson are thus improved by the teachings of Bell by detailing the steps and processes of locking and unlocking data within a time period and to capture the data with snapshots at different points in time which improves the overall visualization of data that is being transformed.

As to claim 16, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 1. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the at least a portion of the data set being a database (see Hongawa; Fig. 62, Col. 37, lines: 36-65, showing the mechanism whereby the data stored, modified, and displayed on the user interface identified in FI. 69 is resident on a plurality of data storage or database devices as identified in Fig. 62, 211 through 213, and 231 through 233).

As to claim 17, Hongawa in view of Bell and Benson teaches the computing system in accordance with Claim 1. Hongawa in view of Bell and Benson, combined for at least the reasons discussed above further teaches the inspector frame being a first instance of an inspector frame, the comparison state being a first comparison state, the comparison lock control being a first instance of a comparison lock control, the user 
a second instance of an inspector frame that visualizes a state of at least a portion of the data set as that data set is navigated by the navigation control, and at least under some circumstances, visualizes a second comparison state of the at least the portion of the data set (see Hongawa; Fig. 64, Col. 39, line: 24 – Col. 40, line:21, showing the mechanism whereby a first instance of the data set is identified in step S712 and a second instance of the data set is identified in step S718 and based on the first or second instance of the data set, the user may visualize the data transformations in Fig. 60 as depicted by the progress schedule bars); 
a second instance of a comparison lock control that causes the second comparison state of the data set to be locked at a particular second comparison state regardless of the navigation control navigating the data set, such that until the comparison state is unlocked, a current state of the data set as visualized in the second instance of an inspector frame is visualized along with a visualization of the locked second comparison state, such that the second comparison state of the second instance of an inspector frame may be locked independently of the first comparison state of the first inspector frame (see Bell; annotated Fig. 3, ¶0031-0032, and ¶0037, and annotated Fig. 6,  ¶0043, showing the mechanism whereby data may be locked or 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa in view of Benson with the teachings of Bell to visually identify differences in transformations of data at different points in time in accordance to locking the data within a graphical user interface.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bell of displaying graphical data by selecting handles on a graphical timeline that depicts data transformations in graphical form and visualizing the data with respect to a snapshot of the data at different times (see ¶0005-0006), with a reasonable expectation of success. The motivation to combine the teachings of Hongawa in view of Benson with the teachings of Bell is to improve the data set visualization of processes as taught by Hongawa with the concurrent locking and unlocking of data and comparison of said data and associated processes in a visual capacity with the teachings of Bell. The teachings of Hongawa in view of Benson are thus improved by the teachings of Bell by detailing the steps and processes of locking and unlocking data within a time period and to capture the data with snapshots at different points in time which improves the overall visualization of data that is being transformed.


a second instance of a comparison unlock control that unlocks a previously locked second comparison state of the at least the portion of the data set (see Bell; annotated Fig. 3, above, and ¶0037, and annotated Fig. 6, above, ¶0043, showing the mechanism whereby a second instance of a comparison lock may be executed by toggling the lock indicator 360 to lock the data and identified in Fig. 3, and take a snapshot of the data and compare the data with a portion of the data via an overlay as identified in Fig. 6).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa in view of Benson with the teachings of Bell to visually identify differences in transformations of data at different points in time in accordance to locking the data within a graphical user interface.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bell of displaying graphical data by selecting handles on a graphical timeline that depicts data transformations in graphical form and visualizing the data with respect to a snapshot of Hongawa in view of Benson with the teachings of Bell is to improve the data set visualization of processes as taught by Hongawa with the concurrent locking and unlocking of data and comparison of said data and associated processes in a visual capacity with the teachings of Bell. The teachings of Hongawa in view of Benson are thus improved by the teachings of Bell by detailing the steps and processes of locking and unlocking data within a time period and to capture the data with snapshots at different points in time which improves the overall visualization of data that is being transformed.

As to claim 19, Hongawa teaches a method for transforming a data set using a user interface, the method comprising (see Col. 1, lines: 6-10, showing a method for project management to generate and schedule information during transforming processes and operations, the method comprising): 
displaying within the user interface a data set frame, a progress frame, and an inspector frame (see annotated Fig. 69, above, Col. 41, lines: 6-21, showing a user interface for a project management system with three frames identified with the dataset frame identified on the left, the progress frame identified on the right, and an inspector frame identified on the top of the user interface),
displaying within the progress frame a selectable plurality of transformations of a data set, each transformation comprising a particular state of the data set at an associated particular time (see annotated Fig. 6B above, Col. 12, lines: 36-53, showing the mechanism whereby a selectable progress bar is identified when the user selects 
receiving a selection in the progress frame of a selected transformation from the plurality of transformations of the data set (see annotated Fig. 69, above, Col. 41, lines: 6-21, showing the mechanism whereby the user has selected the transformation of data identified in the progress frame identified by a start date of 7/14 and an end date of 8/06); 
Although Hongawa teaches a computer system that displays a plurality of frames that include a data set frame, a progress frame, and an inspector frame for managing processes, it does not appear to explicitly recite:
and displaying in the inspector frame the comparison of the another selected transformation with the particular transformation, but the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, above, ¶0031-0032, showing the mechanism whereby an inspector frame is displayed with a data and a lock control, and further in annotated Fig. 6, above, ¶0043, Bell teaches the mechanism of capturing data transformations with snapshots at different points in time and to overlay the data to display the comparison state of the data at a particular span of time).
the inspector frame displaying a state of at least a portion of the data set and the inspector frame enabled to display a comparison state of the data set, but the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, above, ¶0031-0032, showing the mechanism whereby an inspector frame is displayed with a data and a lock control, and further in annotated Fig. 6, above, ¶0043, Bell 
displaying within the inspector frame a comparison state of the at least the portion of the data from the selected transformation, the comparison state comparing the state of the at least the portion of the data from the selected transformation with a state of the same portion of the data set from a different transformation at a different time, but the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, above, ¶0031-0032, showing the mechanism whereby data transformations are identified within time limitations and within selected handles 330 and 340. Bell additionally teaches that the transformation of the data identified above may be captured as snapshots further identified in the annotated Fig. 5 depiction, shown above (see ¶0042), and the data may further be compared at different times by comparing the data, in this case data that is locked with previously stored data (see Fig. 14, ¶0063-0064). Bell additionally teaches that the comparison data is visualized as an overlay as identified in annotated Fig. 6, 630 (see ¶0043)); 
receiving locking input to a comparison state lock control of the user interface, the locking input selecting a particular transformation as a basis comparison state such that until the comparison state is unlocked, a selection of another selected transformation will cause a comparison of the another selected transformation with the particular transformation to be displayed in the inspector frame, but the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, above, ¶0037 and Fig. 14, ¶0063-0064, showing a lock indicator 360 to lock the data 
 Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa with the teachings of Bell to visually identify differences in transformations of data at different points in time in accordance to locking the data within a graphical user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bell of displaying graphical data by selecting handles on a graphical timeline that depicts data transformations in graphical form and visualizing the data with respect to a snapshot of the data at different times (see ¶0005-0006), with a reasonable expectation of success. The motivation to combine the teachings of Hongawa with the teachings of Bell is to improve the data set visualization of processes as taught by Hongawa with the concurrent locking and comparison of said data and associated processes in a visual capacity with the teachings of Bell. The teachings of Hongawa are thus improved by the teachings of Bell by detailing the steps and processes of locking and unlocking data within a time period and to capture the data with snapshots at different points in time which improves the overall visualization of data that is being transformed.

in response to selection in the progress frame of the selected transformation, displaying at least a portion of data from the selected transformation of the data set within the data set frame, but the teachings of Benson can be relied upon for an explicit showing of this limitation (see annotated Fig. 8, above, Col. 8, line: 60 – Col. 9, line: 7, showing the mechanism whereby a progress frame with a plurality of transformations are identified. In this case the progress frame includes a plurality of transformations identified by the bar representing different food stores where each bar in the graph represents a progress of sales associated with each individual food store. Benson additionally teaches selecting a transformation, in this case selecting “Home Foods” which is represented by the bubble and selection of the transformation is represented by bubble 808 over marker 802. Upon selection of the transformation a data set displaying the transformation data is displayed concurrently with the progress frame and the data set details the data with the selected transformation. In this case data items 808, 810, and 812 are identified with respect to the selected transformation);
and in response to receiving the selection in the progress frame of the another selected transformation, displaying at least a portion of data from the another selected transformation of the data set within the data set frame, but the teachings of Benson can be relied upon for an explicit showing of this limitation (see annotated Fig. 8, above, Col. 8,  line: 60 – Col. 9, line: 7, showing the mechanism whereby a user may select any 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa in view of Bell with the teachings of Benson to enhance the progress frame of Hongawa by identifying a plurality of data transformations and selecting a transformation among the plurality of transformations to identify the associated data set with the selected transformation. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Benson of highlighting data with markers that are associated from a plurality of data transformations and to select a data transformation and to display the associated data values associated with the data transformation (see Col. 1, lines: 22-56), with a reasonable expectation of success. The motivation to combine the teachings of Hongawa in view of Bell with the teachings of Benson is to enhance the progress frame of Hongawa to be able to select a data transformation from among a plurality of data transformations and to display the associated data and data values associated with the selection in a data set display. Benson improves the teachings of Hongawa in view of Bell by providing the ability to selective choose the data transformation and display the vales of the transformation from among a plurality of data transformation and thus provides improved granularity in displaying the selected transformation in a progress frame.

As to claim 20, Hongawa teaches a computer program product comprising one or more computer-readable storage media having thereon computer-executable instructions that are structured such that, when executed by one or more processors of a computing system, cause the computing system to perform a method for transforming a data set using a user interface, the method comprising (see Fig. 62, Col. 37, line:37 – Col. 38, line:24, showing the mechanism whereby a visualization of a project planning computer product (see Fig. 69) is accomplished by a hardware device such as a personal computer to execute instructions stored in memory to manipulate data for transformations via a graphical user interface, the method comprising): 
displaying within the user interface a data set frame, a progress frame, and an inspector frame (see annotated Fig. 69, above, Col. 41, lines: 6-21, showing a user interface for a project management system with three frames identified with the dataset frame identified on the left, the progress frame identified on the right, and an inspector frame identified on the top of the user interface), 
displaying within the progress frame a selectable plurality of transformations of a data set, each transformation comprising a particular state of the data set at an associated particular time (see annotated Fig. 6B above, Col. 12, lines: 36-53, showing the mechanism whereby a selectable progress bar is identified when the user selects the progress bar with his/her cursor. Hongawa additionally teaches that vertical indicia identify a timeline within the progress bar and contents within the vertical indicia represent transformation of data within the progress bar); 

Although Hongawa teaches a computer system that displays a plurality of frames that include a data set frame, a progress frame, and an inspector frame for managing processes, it does not appear to explicitly recite:
the inspector frame displaying a state of at least a portion of the data set and the inspector frame enabled to display a comparison state of the data set, but the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, above, ¶0031-0032, showing the mechanism whereby an inspector frame is displayed with a data and a lock control, and further in annotated Fig. 6, above, ¶0043, Bell teaches the mechanism of capturing data transformations with snapshots at different points in time and to overlay the data to display the comparison state of the data at a particular span of time);
displaying within the inspector frame a comparison state of the at least the portion of the data from the selected transformation, the comparison state comparing the state of the at least the portion of the data from the selected transformation with a state of the same portion of the data set from a different transformation at a different time, but the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, above, ¶0031-0032, showing the mechanism whereby data transformations are identified within time limitations and within selected handles 330 
receiving locking input to a comparison state lock control of the user interface, the locking input selecting a particular transformation as a basis comparison state such that until the comparison state is unlocked, a selection of another selected transformation will cause a comparison of the another selected transformation with the particular transformation to be displayed in the inspector frame, but the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, above, ¶0037 and Fig. 14, ¶0063-0064, showing a lock indicator 360 to lock the data transformation. By toggling the lock indicator to lock the data, the data is frozen and cannot change. For example, for the selected data transformations between handles 330 and 340, the data may be locked. Bell additionally teaches that data may be compared, as discussed in Fig. 14 with data from a first graph compared to data with a second graph. In this case the locked data as discussed in Fig. 3 may be stored and snapshotted and subsequently compared to data identified by a second graph depicting the same data);
and displaying in the inspector frame the comparison of the another selected transformation with the particular transformation, but the teachings of Bell can be relied upon for an explicit showing of this limitation (see annotated Fig. 3, above, ¶0031-0032, 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa with the teachings of Bell to visually identify differences in transformations of data at different points in time in accordance to locking the data within a graphical user interface.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bell of displaying graphical data by selecting handles on a graphical timeline that depicts data transformations in graphical form and visualizing the data with respect to a snapshot of the data at different times (see ¶0005-0006), with a reasonable expectation of success. The motivation to combine the teachings of Hongawa with the teachings of Bell is to improve the data set visualization of processes as taught by Hongawa with the concurrent locking and comparison of said data and associated processes in a visual capacity with the teachings of Bell. The teachings of Hongawa are thus improved by the teachings of Bell by detailing the steps and processes of locking and unlocking data within a time period and to capture the data with snapshots at different points in time which improves the overall visualization of data that is being transformed.
Although Hongawa in view of Bell teaches a computer system that displays a plurality of frames that include a data set frame, a progress frame, and an inspector 
in response to selection in the progress frame of the selected transformation, displaying at least a portion of data from the selected transformation of the data set within the data set frame, but the teachings of Benson can be relied upon for an explicit showing of this limitation (see annotated Fig. 8, above, Col. 8, line: 60 – Col. 9, line: 7, showing the mechanism whereby a progress frame with a plurality of transformations are identified. In this case the progress frame includes a plurality of transformations identified by the bar representing different food stores where each bar in the graph represents a progress of sales associated with each individual food store. Benson additionally teaches selecting a transformation, in this case selecting “Home Foods” which is represented by the bubble and selection of the transformation is represented by bubble 808 over marker 802. Upon selection of the transformation a data set displaying the transformation data is displayed concurrently with the progress frame and the data set details the data with the selected transformation. In this case data items 808, 810, and 812 are identified with respect to the selected transformation);
and in response to receiving the selection in the progress frame of the another selected transformation, displaying at least a portion of data from the another selected transformation of the data set within the data set frame, but the teachings of Benson can be relied upon for an explicit showing of this limitation (see annotated Fig. 8, above, Col. 8,  line: 60 – Col. 9, line: 7, showing the mechanism whereby a user may select any of the other transformation within the progress frame, for example “Groceries R Us”, and a may select the bar graph at a selected point which would subsequently display a  
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Hongawa in view of Bell with the teachings of Benson to enhance the progress frame of Hongawa by identifying a plurality of data transformations and selecting a transformation among the plurality of transformations to identify the associated data set with the selected transformation. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Benson of highlighting data with markers that are associated from a plurality of data transformations and to select a data transformation and to display the associated data values associated with the data transformation (see Col. 1, lines: 22-56), with a reasonable expectation of success. The motivation to combine the teachings of Hongawa in view of Bell with the teachings of Benson is to enhance the progress frame of Hongawa to be able to select a data transformation from among a plurality of data transformations and to display the associated data and data values associated with the selection in a data set display. Benson improves the teachings of Hongawa in view of Bell by providing the ability to selective choose the data transformation and display the vales of the transformation from among a plurality of data transformation and thus provides improved granularity in displaying the selected transformation in a progress frame.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
NPL titled “Realizing Multilevel snapshots in dynamically changing virtualized storage environments” referenced in PTO-892 and attached to the Office Action teaches dynamic snapshots of data that is visualized on a graphical user interface.
NPL titled “Visualization methods for time-dependent data – an overview” referenced in PTO-892 and attached to the Office Action teaches visualization of data in graphical form based on time restrictions.
US PGPubs US-20170046374-A1, US-20160291845-A1, US-20170364568-A1, and US-20140267424-A1 referenced in PTO-892 teach data visualization in progress frames with data comparison and data locking.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE D. CHAVEZ can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CARL P LOBO/Examiner, Art Unit 2179

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179